Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 11/30/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 11/30/2021 have been considered and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities:   
Please add “now U.S. Patent No. 11251158,” between “… INTERCONNECT LAYERS,”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of the U.S. Patent No. 11,251,158 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of the present Application No. 17/538,200, and claims 1 and 6 of the (U.S. Patent No. 11,251,158 B2) are both drawn to the same features, and any difference are minor and would have been obvious to one skilled in the art.
Below is the chart showing the similarities and differences between claims 1-2, and 14-15 of the present Application 17/538,200 and claims 1 and 6 of the U.S. Patent No. 11,251,158 B2).
App. No. 17/538200
US Pat. 11,251,158
1. An apparatus comprising: a first die having a first surface and a second surface, the first die comprising: a first layer on the first surface, the first layer comprising one or more first interconnects; and a second layer on the second surface, the second layer comprising one or more second interconnects; a second die coupled to the first layer; a plurality of first structures coupled to the second die, wherein the second die is coupled to the first layer through the plurality of first structures; and a plurality of second structures to couple the apparatus to an external component, wherein the second structures are coupled to the second layer.
2. The apparatus of claim 1, wherein the first die comprises a first plurality of active components coupled to the first layer and a second plurality of active components coupled to the second layer.
1. An apparatus comprising: a first die having a first surface and a second surface, the first die comprising: a first layer on the first surface of the first die, wherein the first layer comprises one or more first interconnects; a second layer on the second surface of the first die, wherein the second layer comprises one or more second interconnects; a first plurality of active components coupled to the first layer; and a second plurality of active components coupled to the second layer; a second die coupled to the first layer; and a plurality of structures to couple the apparatus to an external component, wherein the plurality of structures are coupled to the second layer.
14. An apparatus comprising: a first die having a first surface and a second surface, the first die comprising: a first layer on the first surface, the first layer comprising one or more first interconnects; and a second layer on the second surface, the second layer comprising one or more second interconnects; a second die coupled to the first layer; a third die between the first die and the second die, wherein the second die is coupled to the first layer via the third die; and a plurality of structures to couple the apparatus to an external component, wherein the structures are coupled to the second layer.
15. The apparatus of claim 14, wherein the first die comprises a first plurality of active components coupled to the first layer and a second plurality of active components coupled to the second layer.
1. An apparatus comprising: a first die having a first surface and a second surface, the first die comprising: a first layer on the first surface of the first die, wherein the first layer comprises one or more first interconnects; a second layer on the second surface of the first die, wherein the second layer comprises one or more second interconnects; a first plurality of active components coupled to the first layer; and a second plurality of active components coupled to the second layer; a second die coupled to the first layer; and a plurality of structures to couple the apparatus to an external component, wherein the plurality of structures are coupled to the second layer.
6. The apparatus of claim 1, further comprising: a third die between the first die and the second die, wherein the second die is coupled to the first layer via the third die.



The reference of interest is cited. Rostoker (US 5399898 A) teaches relating double-sided flip chip dies having bumps on both major sides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816